     Case 2:19-cv-02152-TLN-CKD Document 35 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES ALEXANDER RIALS,                             No. 2:19-cv-02152-TLN-CKD
12                        Plaintiff,
13            v.                                         ORDER
14    J. LOZANO, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner, proceeding pro se and in forma pauperis in this federal civil

18   rights action filed pursuant to 42 U.S.C. § 1983. On February 19, 2021, this matter was referred

19   to the post-screening ADR pilot project and was stayed. ECF No. 23. A settlement conference

20   was held on August 16, 2021 and this case did not settle. ECF No. 34. As a result, the stay of

21   this action is lifted. Defendants shall file a responsive pleading within thirty days.

22           Accordingly, IT IS HEREBY ORDERED that:

23           1. The stay of this action is lifted; and

24   /////

25   /////

26   /////

27   /////

28   /////
                                                         1
     Case 2:19-cv-02152-TLN-CKD Document 35 Filed 09/03/21 Page 2 of 2


 1            2. Defendants shall file a responsive pleading within thirty days from the date of this
 2   order.
 3   Dated: September 2, 2021
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11   12/rial2152.answer.docx

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
